Citation Nr: 9904434	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-50 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the appeal of a June 1995 rating decision which 
denied a rating in excess of 50 percent for post-traumatic 
stress disorder was timely perfected.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1974.  The veteran is rated totally disabled as the result of 
unemployability due to service-connected disabilities, 
effective from July 31, 1996.

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which increased the rating from 30 
percent to 50 percent for post-traumatic stress disorder 
effective from April 20, 1994, and an August 1996 letter from 
the RO which held that the veteran's substantive appeal of 
that decision was untimely.


FINDINGS OF FACT

1.  In a June 1995 decision, the RO denied a rating in excess 
of 50 percent rating for post-traumatic stress disorder.

2.  The RO informed the veteran of that decision in a letter 
dated in June 1995.  

3.  The veteran submitted a notice of disagreement with the 
June 1995 decision in March 1996.  

4.  VA had notice that the veteran's address had changed from 
[redacted] Avenue to [redacted] in April 1996.  

5.  The statement of the case issued in May 1996 was not sent 
to the veteran's latest address of record.  

6.  The veteran submitted an Appeal to the Board of Veterans' 
Appeals in July 1996.  

7.  The veteran's post-traumatic stress disorder has caused 
the veteran to be unable to obtain or retain employment 
resulting in total occupational impairment.  


CONCLUSIONS OF LAW

1.  The substantive appeal received from the veteran in July 
1996 may be considered to have been timely filed as to the 
June 1995 RO decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.30, 20.200, 20.202 (1998).  

2.  The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411(effective prior to November 7, 1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timely Appeal

Relevant Laws and Regulations.  An appeal consists of a 
timely filed notice of disagreement in writing and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.   38 C.F.R. § 20.200.  

Except etermination to him or her.  38 C.F.R. 
§ 20.302(a).

The statement of the case will be forwarded to the appellant 
at the latest address of record and a separate copy provided 
to his or her representative (if any).  38 C.F.R. § 19.30(a).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b).

Factual Background.  In June 1995 the RO increased the rating 
for the veteran's post-traumatic stress disorder from 30 
percent to 50 percent.  The RO sent the veteran a letter in 
June 1995 informing him that a 50 percent rating had been 
granted.

In March 1996 the RO received a letter from the veteran 
indicating that he disagreed with the June 1995 rating 
decision.  The RO sent the veteran a letter in May 1996 which 
stated that they accepted his letter as a notice of 
disagreement with the June 1995 rating decision.  

A statement of the case was mailed to the veteran at a [redacted] 
[redacted] address, the latest address of record in the claims 
folder.  The statement of the case was dated stamped May 23, 
1996.

On July 31, 1996, the RO received a VA Form 9, Appeal to the 
Board of Veteran's Appeals from the veteran.  On this form, 
the veteran listed his address as [redacted] and stated 
that he had called the VA many times to report his new 
address but that the statement of the case had been sent to 
his old address and he did not receive it until June 28, 
1996.

In August 1996 the RO sent the veteran a letter informing him 
that his appeal was not timely filed.  The veteran submitted 
a notice of disagreement with the decision that his appeal 
was untimely in September 1996.  In the statement of the case 
issued to the veteran on that issue in September 1996, the RO 
stated that the last day for the timely receipt of the 
veteran's substantive appeal was July 22, 1996, but that his 
form was presumed to have been postmarked July 24, 1996; it 
was further noted that records maintained by the RO showed 
that the address change to [redacted] was processed in 
the third cycle of June, 1996, after the statement of the 
case was mailed.

In October 1996 the veteran submitted an appeal as to the 
finding that his appeal of the June 1995 decision of the RO 
was untimely.  He included a copy of an April 1996 letter 
from the VA Medical Center in Loma Linda, California, which 
listed his address as [redacted].

Analysis.  The veteran filed a timely notice of disagreement 
to the June 1995 rating decision which denied a rating in 
excess of 50 percent for the veteran's post-traumatic stress 
disorder.  The next step was for the RO to issue a statement 
of the case to the veteran's latest address of record.  
38 C.F.R. § 19.30.  The question in this case is whether the 
latest address of records was on [redacted] Avenue or   
[redacted].  The veteran has submitted a letter from a VA Medical 
Center dated in April 1996, a month before the statement of 
the case was issued, which was sent to his new address [redacted] 
[redacted].  In Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the United States Court of Veterans Appeals (Court) held that 
medical records concerning a veteran which are in VA's 
possession at the time VA adjudicators render a decision on a 
claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the decision, 
regardless of whether such records were actually before the 
adjudicators at the time of the decision.  In accordance with 
the guidance provided in Bell, the Board accepts the letter 
from the VA Medical Center as evidence that the veteran had 
notified VA that his address had changed.  For that reason 
the Board has concluded that the RO failed to issue the 
veteran a statement of the case at his "latest address of 
record."  

The Board has concluded that since the statement of the case 
was not properly addressed, the date of mailing can not be 
used to calculate the time for the filing of the appeal.  

As a result the Board finds that the veteran filed a timely 
appeal as to the June 1995 RO decision.  

Increased Rating

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal VA published new 
regulations for rating disability due to mental disorders.  
Prior to November 7, 1996, VA regulations provided a 70 
percent evaluation where the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

A 100 percent evaluation required totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent evaluation was 
warranted if a veteran was demonstrably unable to obtain or 
retain employment due to post-traumatic stress disorder.  38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9411.  

Effective November 7, 1996, 38 C.F.R. § 4.132, the VA 
Schedule of Ratings for Mental Disorders, was amended and 
redesignated as 38 C.F.R. § 4.130.  The new criteria provided 
the following ratings.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near con-
tinuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
noted that the Secretary of VA, in a supplemental memorandum 
in response to an order of the Court, stated that the 
criteria for a 100 percent rating in 38 C.F.R. § 4.132, 
Diagnostic Code 9411 are each independent bases for granting 
a 100 percent rating.

Factual Background.  The veteran had active military service 
from July 1966 to April 1974.  His DD 214 reveals that served 
in the Republic of Vietnam and was awarded a combat medical 
badge and a bronze star.  

In October 1990 the veteran filed a claim for service 
connection for post-traumatic stress disorder.  The RO 
granted service connection for post-traumatic stress disorder 
in a July 1991 rating decision.  A 30 percent rating was 
assigned.  

An increased rating to 50 percent for post-traumatic stress 
disorder was granted in a June 1995 rating action.  The 
veteran has indicated disagreement with the decision and 
contends that he is unable to work due to the severity of his 
post-traumatic stress disorder.  

By a rating dated in October 1996, the RO granted the veteran 
a total rating based on unemployability due to service-
connected disability, effective from July 31, 1996.  The RO 
also increased the rating for the veteran's post-traumatic 
stress disorder from 50 percent to 70 percent effective the 
same date.

The veteran submitted a letter from his employer, dated in 
January 1991.  The letter is in regard to a reprimand for 
unprofessional behavior.  The letter reveals that the veteran 
verbally tongue lashed and shouted at a subordinate.  He then 
slammed the door and made physical threats towards his other 
co-workers making it necessary for the office premises to be 
vacated.  

The veteran was examined by VA in March 1991.  He gave a 
history of serving in the Republic of Vietnam for two tours.  
He was a combat medic.  Following service the veteran went to 
City College in New York and received a BA in 1979 in crimi-
nal justice.  He worked as a special agent with the U. S. 
Treasury Department from 1974 to 1988.  He lost that job 
because of a violent episode.  He then worked for the State 
Bar and had another violent episode and lost that job.  He 
worked at a security job from October of 1989 to June of 
1990.  Because of his violent tendencies he has not worked 
since.  Examination revealed that the veteran was oriented in 
all spheres.  His affect and mood were appropriate to his 
thought content.  His recent and remote memory were intact.  
The veteran had had nightmares since he tried to aid nurses 
who were wounded when a rocket hit a shower in Vietnam.  He 
had intrusive recollections of the event.  Flashbacks 
occurred when people are yelling or screaming.  He had had 
numbing experiences.  He had difficulty expressing love.  He 
thought he would kill himself before he was 30 years of age.  
He avoided war movies and remained isolated.  He had trouble 
with insomnia and irritability.  He had lost work on two or 
three occasions because of violent outbursts.  He had con-
tinued to be hypervigilant and had a marked startle response.  
The diagnosis was post-traumatic stress disorder.  His 
psychosocial stressors were noted to be moderate to severe.  
His social adaptation was fair.  

A psychological evaluation was also performed in March 1991.  
The veteran reported that when he returned from Vietnam he 
suffered from nightmares, an extreme startle response, 
depression and anxiety.  At one point he stayed in his room 
for almost a month.  In 1987 he saw the movie "Platoon" and 
"went nuts."  He again began to suffer the symptoms he had 
after he returned from Vietnam.  On one occasion he destroyed 
a restaurant and assaulted six people.  On another occasion 
while having a flashback he abused his girlfriend, who he 
mistook for a Vietnamese woman.  

In June 1993 a VA examination was performed.  The veteran 
reported that he continued to have distressing and intrusive 
recollections.  Stress had caused headaches.  He had periods 
of withdrawal in which he described himself as a loner.  He 
awakened in the morning soaking wet, but not able to recall 
his nightmares.  He used to have a lot of flashbacks but 
those had decreased because of his medication.  He had 
difficulty expressing love and showing affection and was very 
intolerant.  Insomnia, anger, irritability, hypervigilance 
and startle response were all still present.  Examination 
revealed that the veteran was oriented times three.  There 
was no evidence of delusional ideation.  He denied 
hallucinations or ideas of reference.  His memory was grossly 
intact for recent and remote events.  His cognitive ability 
was intact.  Insight and judgment were good.  The diagnosis 
was chronic post-traumatic stress disorder that was moderate 
to severe.  In his discussion the examiner noted that the 
veteran was no longer able to tolerate stressful situations 
as a result of his post-traumatic stress disorder. He had a 
good work history as a Federal Agent for over 14 years 
following his military duties, but was no longer able to 
function in that capacity.  Medication had helped, but he 
still suffered from his Vietnam experiences.  

In March 1995 a VA examination was performed.  Since the 
examiner had previously seen the veteran, several stressful 
situations had arisen that caused him to be more depressed 
and unable to obtain work or hold onto a job.  The veteran 
reported working for the State Bar of California until 
September 1993.  He then obtained a job with a corporate 
travel company from October 1993 to April 1994.  It became 
too stressful for him and he had to stop working.  He had not 
worked since that time.  The veteran had separated from his 
wife since his last VA examination.  His subjective symptoms 
included depression, headaches, getting irritated easily, 
withdrawal and either insomnia or hypersomnia.  He was having 
increased nightmares even to the point of losing control of 
his bladder and wetting the bed.  He was currently renting a 
room.  He remained in his room except to go and get food.  He 
had  no social life.  Examination revealed that he was 
oriented times three.  His affect and mood were different 
than when he had been seen before by the examiner.  His 
affect was constricted.  His mood was dysphoric.  There was 
some pressure of speech.  He felt hopeless.  He had all the 
symptoms of depression, including either insomnia or 
hypersomnia, loss of interest, loss of energy, crying spells, 
poor self-esteem, decreased concentration and decision-making 
abilities, anger and one time suicidal thoughts.  He denied 
any plan or thought that day.  There was no homicidal 
ideation.  Even with medication on a scale of 1 to 10, 1 
being very depressed, he is only a 3 or 4.  Insight and 
judgment were grossly intact.  His memory was still good for 
recent and remote events.  There was no evidence of any 
thought disorder.  The diagnoses were chronic severe post-
traumatic stress disorder and major depression secondary to 
his post-traumatic stress disorder and his inability to work.  
Global Assessment of Functioning Scores of 50 and 55 for the 
current and past year were assigned.  In his discussion the 
examiner stated that because of the marked social and 
industrial impairment, the veteran was 100 % disabled.

In August 1996 a VA examination was performed.  The veteran 
reported that he was unable to work and had no life.  He had 
been separated from his wife for over four years, as she 
couldn't handle his anger.  She was scared for herself and 
the children.  He was still living in a rented room.  His 
landlord fixed his meals for him. He did a few chores around 
the house for her.  He did not watch television or read.  He 
isolated himself and was always by himself.  He was afraid of 
going outside or to a restaurant because he was afraid of 
hurting people.  He had not been able to work since 1994 
because work caused too much stress.  Examination revealed 
that he was oriented to person, place and time.  He was 
casually groomed and dressed, neatly so.  His affect and mood 
showed marked hostility and anger and agitation and an 
underlying hostility for what he felt had been an organized 
program against him by the government.  Memory was grossly 
intact for recent/remote events, there was no evidence of any 
overt psychotic manifestations.  Insight and judgment were 
grossly intact.  The diagnosis was chronic severe post-
traumatic stress disorder, with depression.  The Global 
Assessment of Functioning score was 40.  In the discussion 
the examiner noted that in reviewing the previous evaluations 
and the veteran's situation, it was felt by the examiner that 
the veteran was still 100 percent disabled.  The examiner 
noted that the veteran had a good work history until recent 
years  and was now totally disabled by his post-traumatic 
stress disorder.  

In July 1996 the veteran submitted a Veteran's Application 
for Increased Compensation Based on Unemployability.  The 
veteran indicated that he had last worked in 1988 as a 
Special Agent with the U.S. Treasury Department.  He was 
trained as a criminal investigator.  No one would hire him 
because he was released from the Treasury Department due to 
his explosive temper.  

Analysis.  It is clear in this case that the veteran was able 
to function in a work and social setting until recently.  A 
review of the evidence in the claims folder reveals a 
deterioration in the veteran's ability to maintain both his 
personal and professional associations.  

The VA examiner specifically commented on the deterioration 
in the veteran's ability to obtain or retain employment.  The 
veteran has presented evidence which demonstrates that he is 
unable to control his impulses and anger in a work setting.  
VA examiners have attributed his behavior and depression to 
his post-traumatic stress disorder.  

The VA examiner on two occasions found the veteran to be 
totally disabled due to his post-traumatic stress disorder.  

The criteria in Diagnostic Code 9411 for a 100 percent rating 
prior to November 7, 1996, included being demonstrably unable 
to retain or obtain employment.  Effective November 7, 1996, 
the criteria in Diagnostic Code 9411 for a 100 percent rating 
includes total occupational impairment.  

The veteran meets both those criteria.  The Court and the 
Secretary have indicated that it is not necessary that the 
veteran exhibit each of the symptoms listed in 38 C.F.R. 
§ 4.132 to be assigned a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  The veteran has demonstrated 
that he is unable to retain employment due to the severity of 
his symptoms of post-traumatic stress disorder.  The Board 
has concluded that the evidence supports the finding that the 
veteran is 100 percent disabled due to total occupational and 
social impairment. 


ORDER

Inasmuch as the Board has determined that the VA Form 9 
received on July 31, 1996, is a timely appeal of the RO's 
June 1995 rating decision, the benefit sought on appeal as to 
this issue is allowed.

An increased rating to 100 percent for post-traumatic stress 
disorder is granted, subject to regulations governing the 
award of monetary benefits.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

